SCHEDULE
 
AGREEMENT
 
 
THIS AGREEMENT is made the 9th day of November, 2007 BETWEEN GlobalBank of
Commerce Limited, a banking corporation duly incorporated under the laws of
Antigua and Barbuda with registered office situated at Island House, St John’s,
Antigua (the “Bank”) and Meade Capital Inc., a corporation registered under the
laws of Delaware, USA (the “Account Holder”).
 
WHEREAS
 
By Certificate of Deposit dated the 9th day of November, 2007 (“CD”) the terms
of which are incorporated by reference herein, the Account Holder has placed the
sum of US $20,000,000.00 into a fixed deposit with the Bank at an interest rate
of 5.00% per annum, for a term of three years (“the Deposit”) upon such terms
and
conditions as are hereinafter contained.
 
IT IS NOW AGREED as follows:
 
1.            In consideration of the Deposit, the Bank and the Account Holder
hereby agree that the Bank shall have the irrevocable right and option without
limitation and at its sole discretion to swap the CD and all the rights and
obligations contained therein at any time during its term with that certain
Annuity Policy evidenced by certificate #NPH-SWAP-2007-GBC-0l (“the Annuity”)
issued to the Bank by NatProv Holdings Inc. a corporation registered under the
laws of the British Virgin Island and authorized to issue insurance products and
services (the“Annuity Issuer”) annexed hereto as Schedule A.
 
2.            The Account Holder hereby irrevocably agrees to the swap by the
Bank of the CD with the Annuity (the “Swap”) and agrees to exchange and accept
the terms and conditions of the CD with the terms and conditions contained in
the Annuity Policy.
 
 
 
Agreement —OBC to Meade Capital Inc.

1

--------------------------------------------------------------------------------


 


 
3.            The Account Holder acknowledges and agrees to the terms of Annuity
which are annexed hereto in Schedule A hereto and forms part of this Agreement
 
4.            The Account Holder acknowledges and agrees that the interest rate
of the Annuity shall be adjusted at the time of the Swap to reflect the interest
rate stated in the CD.
 
5.            The Bank and the Account Holder hereby agree that subject to the
prior written agreement of both parties having been obtained, the CD may be
exchanged from time to time with any other investment instrument provided by the
Bank provided that the Swap right and option shall be preserved and transferred
to such other instrument.
 
6.            The Account Holder hereby represents and warrants to the Bank that
the deposit and the terms of investment authorized and agreed herein in respect
of the CD and the Annuity (i) does not and will not violate, conflict or result
in the breach of the articles of incorporation by-laws or other organizational
documents and authority of the Account Holder; (ii) does not conflict with or
violate any law or governmental order applicable to the Account Holder; (iii)
does not violate, conflict with or result in the breach of any regulatory or
licence requirements applicable to the Account Holder and that the persons
authorized to execute this Agreement and the CD on behalf of the Account Holder
have been duly authorized in accordance with the terms of its organizational
documents.
 
7.            The Bank hereby represents and warrants to the Account Holder that
deposit and the terms of investment authorized and agreed herein in respect of
the CD and the Annuity (i) does not and will not violate, conflict or result in
the breach of the articles of incorporation by-laws or other organizational
documents and authority of the Bank; (ii) does not conflict with or violate any
law or governmental order applicable to the Bank; (iii) does not violate,
conflict with or result in the breach of any regulatory or licence requirements
applicable to the Bank and that the persons authorized to execute this
Agreement, the CD and the Annuity on behalf of the Bank have been duly
authorized in accordance with the terms of its organizational documents.
 
 


Agreement —OBC to Meade Capital Inc.

2

--------------------------------------------------------------------------------


 
 
8.            This Agreement shall be governed by the laws of Antigua and
Barbuda.
 


 
IN WITNESS WHEREOF the parties hereto have hereunto set their hands respectively
the day and year above written.
 
 
 
SIGNED
by                                                                           )
for and on behalf of GLOBAL BANK OF                       )    /s/ Brian Stuart
Young 
COMMERCE LIMITED before and                                  )
in the presence
of:                                                               )
 
                                   
Solicitor
 
SIGNED
by                                                                         )
for and on behalf of MEADE                                            )     /s/
Darren Rennick
CAPITAL INC.                                                                   )
before and in the presence of:                                          )
 
                                          
Notary Public
 


Agreement —OBC to Meade Capital Inc.

3

--------------------------------------------------------------------------------


 
VERIFICATION OF EXECUTION OF THE
FOREGOING AGREEMENT
 
 
I, the undersigned, HEREBY CERTIFY that the above-named appeared before me on
the day of November 2007 and after being properly identified acknowledged the
above signatures to be its/his/hers and that it/he/she had freely and
voluntarily executed this instrument and understood its contents.
 
                        

Solicitor
 


 
 


 
VERIFICATION OF EXECUTION OF THE
FOREGOING AGREEMENT
 


 


 
I, the undersigned, HEREBY CERTIFY that the above-named appeared before me on
the day of November 2007 and after being properly identified acknowledged the
above signatures to be its/his/hers and that it/he/she had freely and
voluntarily executed this instrument and understood its contents.
 


                                  
Notary Public
 


 


Agreement —OBC to Meade Capital Inc.

4

--------------------------------------------------------------------------------


 
 
SCHEDULE A
ANNUITY POLICY
#NPH-SWAP-2007-GBC-01
 
 
 
Agreement —OBC to Meade Capital Inc.

5

--------------------------------------------------------------------------------




GLOBAL BANK OF COMMERCE, LTD.
 
GLOBAL COMMERCE CENTER, P.O BOX W1803 ST.JOHN’S ANTIGUA, W.I.
ACCOUNT NO: 300-001-10
TEL: (268) 480-2240    FAX: (268) 462-1831  WEBSITE: www.globalbank.ag
   
Date: 9th November 2007



 
Meade Capital, Inc.
455 Broadway, 4th Floor
New York, New York 10012
USA
 
 
WE CONFIRM YOUR FIXED DEPOSIT AS FOLLOWS:
 
FROM
TO
RATE
CURRENCY
AMOUNT
9th November, 2007
8th November, 2007
5.00% per annum
USD
20,000,000.00
     
INTEREST
3,000,000.00
     
TOTAL AT MATURITY
23,000,000.00



 
DETAILS:
     
· This Certificate and the Deposits referred to herein shall be governed in all
    respects by the laws of Antigua and Barbuda
 
· This Certificate carries a three year  term and no withdrawals before maturity
    are permitted. Interest will be accrued and paid at maturity only.
CERTIFICATE OF DEPOSIT
NON TRANSFERABLE
· This Certificate is subject to the terms and conditions contained in the
    Schedule hereto which Schedule is deemed to be part hereof.
 



 
 


 
                                                                                                                                                   
Authorised
Signatory                                                                                              Authorised
Signatory
 